 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      No. 2:03-CR-00104-MCE
12                      Plaintiff,
13           v.                                      ORDER
14    CY IRVING BROWN,
15                      Defendant.
16

17          Presently before the Court is a letter filed by Defendant Cy Irving Brown

18   (“Defendant”). ECF No. 212. Based on concerns the Court had with the facts Defendant

19   set forth in that letter, it referred the matter to Defendant’s counsel for review and

20   response. ECF No. 213. Counsel timely responded, advising the Court that she had

21   corresponded with her client. ECF No. 216.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    1
 1          The Court is not satisfied, however, because it is not clear from counsel’s filing
 2   how this issue was resolved. A number of questions are left unanswered. For example,
 3   is Defendant correct that the Bureau of Prisons is interpreting the First Step Act in such a
 4   way as to limit his opportunity to transition back into society via a halfway house? If so,
 5   does counsel believe that interpretation is correct? If not, what is the anticipated timeline
 6   for Defendant’s release?
 7          Accordingly, not later than five (5) days following the date this Order is
 8   electronically filed, counsel is directed to file a memorandum with the Court advising it of
 9   her position on the foregoing questions and providing any additional insight she may
10   have, without divulging privileged information, so that the Court can evaluate whether
11   Defendant’s transition to release is being compromised.
12          IT IS SO ORDERED.
13   Dated: June 25, 2019
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
